Case: 21-60045     Document: 00516418589         Page: 1     Date Filed: 08/03/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                       August 3, 2022
                                  No. 21-60045                         Lyle W. Cayce
                                                                            Clerk

   Marco Kevin Ramirez-Lara,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A204 722 865


   Before Stewart, Elrod, and Graves, Circuit Judges.
   Jennifer Walker Elrod, Circuit Judge:*
          Marco Kevin Ramirez-Lara, nearly 33 years old, petitions for review
   of an order of the Board of Immigration Appeals ordering his removal to
   Mexico, where he has not been since he was three years old. He contends
   that he was “waved through” into the United States at a port of entry as a
   child. If true, he would not be removable as charged and might be eligible for


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60045         Document: 00516418589              Page: 2       Date Filed: 08/03/2022




                                          No. 21-60045


   adjustment of status. Because Ramirez-Lara has shown that the BIA abused
   its discretion in holding that he was not waved through into the United
   States, we GRANT in part and DISMISS in part the petition for review.
                                                I.
           Ramirez-Lara’s mother brought him from Mexico to the United
   States when he was three years old. Now almost thirty years later, Ramirez-
   Lara has never been back. He has lived in San Antonio ever since, where he
   attended elementary, middle, high school, and one year of college. In 2017,
   Ramirez-Lara got married to a United States citizen, a former high-school
   classmate and a registered nurse.
           Shortly before their marriage, Ramirez-Lara was convicted of driving
   while intoxicated, a misdemeanor offense. 1 In 2018, he was sentenced and
   given a one-year probation. In February of 2019, while in a meeting with his
   probation officer, the Department of Homeland Security served Ramirez-
   Lara with a notice to appear. The notice charged Ramirez-Lara as removable
   under 8 U.S.C. § 1182(a)(6)(A)(i) for being present in the United States
   without being admitted or paroled.
                                                A.
           Before the immigration judge, Ramirez-Lara argued that he was
   “waved through” by an inspections officer at the port of entry. If true,
   Ramirez-Lara would be lawfully admitted to the United States and therefore
   not—as charged—removable. See Matter of Quilantan, 25 I. & N. Dec. 285,
   290–91 (BIA 2010). In Quilantan, the BIA held, reaffirming a line of its cases,
   that an alien who “physically presents [him]self for questioning and makes


           1
             This was Ramirez-Lara’s second DWI-related offense. In 2013, he was arrested
   for driving while intoxicated, though he ultimately pleaded guilty to a charge of obstructing
   a highway.




                                                2
Case: 21-60045      Document: 00516418589           Page: 3   Date Filed: 08/03/2022




                                     No. 21-60045


   no knowing false claim to citizenship . . . , even though [he] volunteers no
   information and is asked no questions by the immigration authorities,”
   satisfies the definition of “inspected and admitted” in 8 U.S.C. § 1255(a),
   the adjustment of status statute. Quilantan, 25 I. & N. Dec. at 293. In doing
   so, it held that IIRIRA’s definition of “admission” and “admitted” in 8
   U.S.C. § 1101(a)(13)(A) “continue[s] to denote procedural regularity for
   purposes of adjustment of status, rather than compliance with substantive
   legal requirements.” Id. at 290. Following Quilantan, Ramirez-Lara argued
   that he was admitted—and therefore not removable—when he was “waved
   through” into the United States as a young child.
          Ramirez-Lara’s grandmother, Berta de Lara, and mother, Arcelia de
   Lara, testified on his behalf before the IJ. Taken together, they testified to
   the following series of events.
          In 1993, Arcelia decided to leave Mexico with her son to visit the
   United States. Arcelia’s mother, Berta, and Arcelia’s sister, Georgina,
   resided in the United States as lawful permanent residents. Upon hearing
   that Arcelia and Ramirez-Lara were coming to the United States, Berta and
   Georgina crossed the border into Mexico to accompany them. The five met
   in Nuevo Laredo and boarded a bus bound for the border.
          When the bus arrived at the port of entry, Berta and Georgina were
   seated in the front of the bus. Arcelia, who had been seated further back, left
   the sleeping Ramirez-Lara with Berta when she deboarded to apply for her
   permit. After receiving her permit, Arcelia returned to her seat. When an
   immigration officer boarded the bus to check the passengers’ documentation,
   Ramirez-Lara began to cry.        At the immigration officer’s suggestion,
   Georgina returned Ramirez-Lara to his mother and then returned to her seat.
          When the immigration officer reached Arcelia, he looked at her papers
   and told her that she was “good.” He did not ask her anything about




                                          3
Case: 21-60045     Document: 00516418589           Page: 4   Date Filed: 08/03/2022




                                    No. 21-60045


   documents for Ramirez-Lara. The immigration officer finished checking
   documentation, stepped off the bus, and told the driver that “all was good
   and to continue.” From there, the family entered the United States and
   arrived in San Antonio.
          Georgina, however, did not appear to testify. On cross examination,
   the government attorney pressed Berta and Arcelia on Georgina’s absence
   and whether they heard Georgina’s conversation with the immigration
   officer—the implication being that Georgina may have falsely represented
   Ramirez-Lara’s status. Berta, who sat next to Georgina on the bus, testified
   that Georgina and the immigration officer had a conversation in English that
   she could not understand. And Arcelia, who was sitting in the back, testified
   that she could not hear their conversation.
          In an oral decision, the immigration judge sustained the charge of
   removability, concluding that Ramirez-Lara had not carried his burden to
   show that he was lawfully admitted. It determined that Georgina’s inability
   to testify about her conversation with the immigration officer was a “critical
   gap in th[e] evidence.” Because no one could testify to the nature of
   Georgina’s conversation with the immigration official—including whether
   she falsely represented Ramirez-Lara’s immigration status—the IJ was “not
   able to conclude” that Ramirez-Lara was waved through.
          Accordingly, Ramirez-Lara filed a motion to reconsider and included
   an affidavit from Georgina. In it, Georgina explained that her husband
   prohibited her from appearing to testify because of her severe anxiety.
   Georgina confirmed that she had traveled with Berta, Arcelia, and Ramirez-
   Lara from Mexico to San Antonio. But she testified that she did not
   remember any details about the trip except that Ramirez-Lara started crying
   on the bus. Despite this affidavit, the IJ denied the motion to reconsider.




                                         4
Case: 21-60045      Document: 00516418589            Page: 5    Date Filed: 08/03/2022




                                      No. 21-60045


          The IJ also denied Ramirez-Lara’s applications for adjustment of
   status and cancellation of removal, as well as his request for voluntary
   departure. Reiterating that Ramirez-Lara had not shown that he was lawfully
   admitted, the IJ held that he was statutorily ineligible for adjustment of status
   and, alternatively, that his two DWI-related convictions did not entitle him
   to adjustment as a matter of discretion. Similarly, the IJ held that Ramirez-
   Lara was statutorily ineligible for cancellation of removal and declined to
   grant it as an exercise of discretion. Having done so, the IJ ordered that
   Ramirez-Lara be removed to Mexico.
                                           B.
          On appeal to the BIA, Ramirez-Lara challenged the denial of his wave-
   through claim, application for adjustment of status, and request for voluntary
   departure. He expressly abandoned appealing the denial of cancellation of
   removal.
          Citing only the “evidentiary gap” of Georgina’s testimony, the BIA
   did “not find clear factual or legal error in the Immigration Judge’s
   determination that the respondent is removable as charged.” Nor did it
   quibble with the denial of adjustment of status. Citing Matter of Castillo-
   Perez, 27 I. & N. Dec. 664, 673 (AG 2019), the BIA “agree[d] . . . that
   [Ramirez-Lara] did not establish his statutory eligibility for adjustment of
   status . . . , or that he merited such relief in the exercise of discretion.” After
   affirming that Ramirez-Lara was not entitled to voluntary departure, the BIA
   dismissed the appeal.
                                           II.
          Now on petition for review, Ramirez-Lara makes three arguments.
   First, he reasserts that he is not removable because he was waved through
   into the United States. Second, he contends that the IJ and BIA erred by
   finding him statutorily ineligible for adjustment of status. And third, he




                                           5
Case: 21-60045       Document: 00516418589               Page: 6    Date Filed: 08/03/2022




                                          No. 21-60045


   argues that in denying adjustment of status as a matter of discretion and
   voluntary departure as a matter of statutory eligibility and discretion, the IJ
   and BIA erred by applying the attorney general’s decision in Matter of
   Castillo-Perez retroactively to his DWI-related convictions.
                                              A.
          “We review the BIA’s decision, and we review the IJ’s decision only
   to the extent it influenced the BIA.” Arulnanthy v. Garland, 17 F.4th 586,
   592 (5th Cir. 2021). This court reviews the BIA’s legal conclusions de novo
   and its findings of fact for substantial evidence. Id. Under the substantial
   evidence standard, we may not reverse factual findings unless the alien
   proves “that the evidence is so compelling that no reasonable factfinder
   could reach a contrary conclusion.” Zhao v. Gonzales, 404 F.3d 295, 306 (5th
   Cir. 2005).
                                              B.
          First, Ramirez-Lara reasserts that he is not removable because he was
   waved through into the United States as a child. We agree.
          Aliens charged with removability must show by “clear and convincing
   evidence” that they are “lawfully present in the United States pursuant to a
   prior admission.” 8 U.S.C. § 1229a(c)(2)(B). The term “admission” means
   “the lawful entry of the alien into the United States after inspection and
   authorization by an immigration officer.” 8 U.S.C. § 1101(a)(13)(A). Under
   BIA precedent, “admission” under § 1101(a)(13)(A) requires only
   “procedural      regularity,     not     compliance      with    substantive      legal
   requirements.” Quilantan, 25 I. & N. Dec. at 290. 2 Thus, “an alien who


          2
              This precedent has been recognized and applied by this court. E.g., Gomez v.
   Lynch, 831 F.3d 652, 657, 658 (5th Cir. 2016); Tula Rubio v. Lynch, 787 F.3d 288, 292–93
   (5th Cir. 2015); Avalos-Martinez v. Johnson, 560 F. App’x 385, 388–89 (5th Cir. 2014).




                                               6
Case: 21-60045     Document: 00516418589          Page: 7   Date Filed: 08/03/2022




                                   No. 21-60045


   physically presents [him]self for questioning and makes no knowing false
   claim to citizenship” is “admitted” under § 1101(a)(13)(A) and “inspected
   and admitted” for adjustment of status purposes under § 1255(a). Id. at 291–
   93 (citing Matter of Areguillin, 17 I. & N. Dec. 308 (BIA 1980)). The parties
   do not dispute that these “wave through” admissions count as “admissions”
   for purposes of removability and adjustment of status. They dispute only
   whether the BIA correctly concluded that Ramirez-Lara was not waved
   through.
          Ramirez-Lara has shown that “the evidence is so compelling that no
   reasonable factfinder” could agree with the BIA that he was not waved
   through. Zhao, 404 F.3d at 306. The immigration officer knew that Arcelia
   was Ramirez-Lara’s mother, did not ask her for his documentation, and
   allowed both of them into the United States.
         At his immigration hearing, Ramirez-Lara—who the IJ found to be
   credible—presented two first-hand witnesses to his arrival in the United
   States. Berta testified that the immigration officer knew that Arcelia was
   Ramirez-Lara’s mother. When the immigration officer asked why Ramirez-
   Lara was crying, Berta said, “because he wants to go with his mother,” who
   Berta indicated was further back on the bus. In response, the immigration
   officer told her to take Ramirez-Lara to Arcelia, which Georgina did. And
   when the immigration officer arrived at Arcelia’s seat to check her
   documentation, Arcelia testified that the immigration officer did not ask her
   anything about her son, who she was holding in her arms. Under these
   circumstances, no reasonable factfinder could conclude that Ramirez-Lara
   was not waved through.
          This is true even if Georgina falsely represented Ramirez-Lara’s
   status. The immigration officer knew that Arcelia, and not Georgina or
   Berta, was Ramirez-Lara’s mother. And the immigration officer knew that




                                         7
Case: 21-60045     Document: 00516418589           Page: 8    Date Filed: 08/03/2022




                                    No. 21-60045


   Arcelia, who was holding Ramirez-Lara at the time, needed documentation
   to enter the United States. Where the immigration officer knew who
   Ramirez-Lara’s mother was, knew she needed documentation to enter the
   United States, and had the opportunity to check her documentation and ask
   about her son’s status, a sixteen-year-old’s false representation would not be
   attributable to Ramirez-Lara for purposes of wave-through admission.
                                         C.
          Next, Ramirez-Lara contends that the IJ and BIA erred by denying his
   application for adjustment of status. While we lack jurisdiction to review the
   purely discretionary denial of adjustment of status, we hold that the BIA
   erred in holding that Ramirez-Lara was statutorily ineligible.
          As with cancellation of removal, whether an alien is statutorily eligible
   for adjustment of status involves questions of law that we review de novo.
   8 U.S.C. § 1252(a)(2)(D); see Trejo v. Garland, 3 F.4th 760, 766–67 (5th Cir.
   2021). However, we lack jurisdiction to review denials of discretionary relief
   based purely on the attorney general’s discretion. 8 U.S.C. § 1252(a)(2)(B);
   Hadwani v. Gonzales, 445 F.3d 798, 800 (5th Cir. 2006). Furthermore, we
   “lack jurisdiction to review facts found as part of discretionary-relief
   proceedings under § 1255 and the other provisions enumerated in
   § 1252(a)(2)(B)(i).” Patel v. Garland, 142 S. Ct. 1614, 1627 (2022).
          Adjustment of status permits the attorney general to “adjust” the
   “status of an alien who was inspected and admitted or paroled into the
   United States . . . to that of an alien lawfully admitted for permanent
   residence.” 8 U.S.C. § 1255(a). Aliens who have been “inspected and
   admitted or paroled” are eligible for adjustment of status if: “(1) the alien
   makes an application for such adjustment, (2) the alien is eligible to receive
   an immigrant visa and is admissible to the United States for permanent




                                          8
Case: 21-60045      Document: 00516418589           Page: 9    Date Filed: 08/03/2022




                                     No. 21-60045


   residence, and (3) an immigrant visa is immediately available to him at the
   time his application is filed.” Id.
          The IJ and BIA held that Ramirez-Lara was statutorily ineligible for
   adjustment of status because he was not “inspected and admitted” into the
   United States. This was error for the same reason that Ramirez-Lara is not
   removable. In Quilantan, the BIA held that a wave-through admission
   satisfies the “inspected and admitted” requirement for adjustment of status
   in § 1255(a). 25 I. & N. Dec. at 291–93. We agree, and because we have
   already held that Ramirez-Lara was waved through to the United States,
   Ramirez-Lara has been “inspected and admitted” for purposes of
   adjustment of removal. Therefore, the BIA erred by holding that Ramirez-
   Lara was statutorily ineligible for adjustment of status on this basis.
          However, adjustment of status does not end here.                   Because
   adjustment of status is discretionary relief, in addition to meeting the
   statutory requirements the alien must also show that he merits an exercise of
   the attorney general’s discretion. 8 U.S.C. § 1255(a).
          As an alternative to Ramirez-Lara’s purported statutory ineligibility,
   the IJ also denied adjustment of status as a matter of discretion. It noted that
   the attorney general has instructed that “any decision to grant or deny
   adjustment of status . . . should include a careful analysis of whether an
   applicant with multiple DWI convictions merits such relief as a matter of
   discretion.” Matter of Castillo-Perez, 27 I. & N. Dec. 664, 673 n.3 (AG 2019).
   “Because [Ramirez-Lara] effectively has two DWI convictions, both of
   which are recent, and because [Ramirez-Lara] has failed to supply sufficient
   evidence . . . to overcome the presumption against a favorable exercise of
   discretion,” the IJ held that Ramirez-Lara did not merit its discretion. The
   BIA affirmed, also citing Castillo-Perez.




                                          9
Case: 21-60045      Document: 00516418589             Page: 10     Date Filed: 08/03/2022




                                       No. 21-60045


          Ramirez-Lara argues that the retroactive application of Castillo-Perez,
   a 2019 case, to his pre-2019 DWI-related convictions was wrong as a matter
   of law and violates the Due Process Clause. But while we may review an
   alien’s statutory eligibility, we may not review the attorney general’s purely
   discretionary      decision       to     deny       adjustment        of     status.
   8 U.S.C. § 1252(a)(2)(B); e.g., Hadwani, 445 F.3d at 800. Though phrased
   as errors of law, Ramirez-Lara’s objections to the application of Castillo-Perez
   ask us to do just that. We lack jurisdiction to consider this argument. 3
                                            D.
          Finally, Ramirez-Lara argues that the IJ and BIA improperly applied
   Castillo-Perez retroactively to deny his request for voluntary departure, both
   as a matter of statutory eligibility and discretion. But we lack jurisdiction to
   consider these claims because they are unexhausted. See 8 U.S.C. § 1252(d)
   (providing that courts may review final orders of removal “only if . . . the
   alien has exhausted all administrative remedies as of right”). When a
   petitioner alleges that the IJ erred, the issue is unexhausted when it “is not
   raised in the first instance before the BIA[.]” Roy v. Ashcroft, 389 F.3d 132,
   137 (5th Cir. 2004) (quotation omitted). Similarly, when a petitioner alleges
   that the BIA’s decision “results in a new issue,” such as a due process
   violation, the issue is unexhausted when it is not raised in a motion for
   reconsideration before the BIA. Martinez-Guevara v. Garland, 27 F.4th 353,
   360 (5th Cir. 2022) (quotation omitted).
          Despite his current contention that the IJ improperly applied Castillo-
   Perez retroactively, Ramirez-Lara did not raise this issue to the BIA on direct
   appeal. Alternatively, even if these were “new issues” that could not have


          3
            We lack jurisdiction over this argument for the additional reason that it is
   unexhausted. See infra Part II.D.




                                            10
Case: 21-60045        Document: 00516418589                Page: 11      Date Filed: 08/03/2022




                                            No. 21-60045


   been raised on direct appeal, Ramirez-Lara did not raise them as soon as he
   could in a motion for reconsideration. Because these issues are unexhausted,
   we lack jurisdiction to consider them.                  8 U.S.C. § 1252(d); Martinez-
   Guevara, 27 F.4th at 360. 4
                                        *        *         *
           For these reasons, we GRANT in part and DISMISS in part the
   petition for review. We GRANT the petition as to whether Ramirez-Lara
   was waved through for purposes of removability and adjustment of status.
   We DISMISS the petition as to the unexhausted retroactive-application
   claims and the purely discretionary denials of adjustment of status and
   voluntary departure. Accordingly, we VACATE the BIA’s order and
   REMAND to the BIA for further proceedings in light of this opinion.




           4
             Furthermore, we lack jurisdiction over the discretionary denial of voluntary
   departure for the additional reason that we lack jurisdiction to review the attorney general’s
   purely discretionary denial of discretionary relief. See 8 U.S.C. § 1252(a)(2)(B); e.g.,
   Hadwani, 445 F.3d at 800.




                                                 11